Exhibit 10.3

 

LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN

 

PERFORMANCE SHARE UNIT AGREEMENT

 

This Performance Share Unit Agreement, including any country-specific terms and
conditions set forth in the attached Appendix (collectively, the “Agreement”),
is between Logitech International S.A., a Swiss company (the “Company”), and the
Participant named below and is made pursuant to the Logitech International S.A.
2006 Stock Incentive Plan (the “Plan”).  To the extent any capitalized terms
used in this Agreement are not defined, they shall have the meaning given to
them in the Plan.        In the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Agreement, the terms
of the Plan shall prevail.

 

In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:

 

1.             Grant of Restricted Stock Units.  The Company hereby grants to
the Participant named below the number of Restricted Stock Units corresponding
to Shares specified below, subject to the terms and conditions of this Agreement
and of the Plan, which is incorporated in this Agreement by reference:

 

Participant’s Name:

 

[NAME]

 

 

 

Grant Date:

 

[GRANT DATE]

 

 

 

Performance Vesting Price:

 

[PRICE]

 

 

 

Total Number of Restricted Stock

 

[UNITS]

Units granted:

 

 

 

2.             Vesting and Performance Conditions.  The Restricted Stock Units
subject to this Award shall vest in full in one installment on the first trading
day after the end of the first period, if any, in which the ninety (90)-day
average closing price of the Company’s shares on the NASDAQ Stock Market meets
or exceeds the Performance Vesting Price set forth in Section 1 above (as
adjusted pursuant to Section 16 below) (the “Vesting Date”), subject to the
Participant’s continuous Service through the Vesting Date.  In no event shall
any Restricted Stock Units vest after the Participant’s termination of Service.

 

3.             Settlement of Vested Restricted Stock Units.  The Participant’s
vested Restricted Stock Units shall be settled promptly after the Vesting Date
pursuant to Section 2, provided that the Company shall have no obligation to
issue Shares pursuant to this Agreement unless and until the Participant has
satisfied any applicable tax and/or other obligations pursuant to Section 9
below and such issuance otherwise complies with Applicable Laws.  The foregoing
notwithstanding, Restricted Stock Units shall in no event be settled later than
the later of (i) the March 15 of the calendar year after the Vesting Date or
(ii) the June 15 of the Company’s fiscal year after the Vesting Date.  At the
time of settlement, the Participant shall receive one Share for each vested
Restricted Stock Unit, net of applicable withholdings.  The Company in its
discretion may designate a brokerage firm to assist with settlement of
Restricted Stock Units, or as the sole means for settlement of Restricted Stock
Units.

 

4.             Nature of Restricted Stock Units.  The Restricted Stock Units are
mere bookkeeping entries and represent only an unfunded and unsecured obligation
of the Company to issue or deliver Shares on a future date.  As a holder of
Restricted Stock Units, the Participant has no rights other than the rights of a

 

--------------------------------------------------------------------------------


 

general creditor of the Company.  The Restricted Stock Units carry neither
voting rights nor rights to cash or other dividends.  The Participant has no
rights as a shareholder of the Company by virtue of the Restricted Stock Units
unless and until the Restricted Stock Units are settled by issuing or delivering
Shares.

 

5.             Leave of Absence.  Unless otherwise determined by the
Administrator, the following provisions shall apply in the case of an authorized
leave of absence by the Participant:

 

(a)           Subject to Applicable Laws and the terms of a written employment
agreement, if any, between the Participant and the Company or a Subsidiary, no
Restricted Stock Units subject to this Award shall vest after the 120th day of
the leave of absence.  If Applicable Laws or the terms of a written employment
agreement, if any, between the Participant and the Company or a Subsidiary
provide for a later date upon which vesting may cease, then no Restricted Stock
Units subject to this Award shall vest upon the earliest date possible under
Applicable Laws or the employment agreement.

 

(b)           If vesting has ceased under Section 5(a) and Participant
subsequently returns to active Service, vesting of the Restricted Stock Units
subject to this Award shall resume upon Participant’s return to active Service
as set forth in this Section 5(b).

 

6.             Termination of Service.  If the Participant’s Service terminates
for any reason (including by reason of death or Disability and whether or not
such termination is later found to be invalid or in breach of employment laws in
the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any), all unvested Restricted Stock Units
shall be forfeited effective on the date the Participant’s Service terminates. 
The Participant’s date of termination of Service shall mean the date upon which
the Participant’s active Service terminates, regardless of any notice period or
period in lieu of notice of termination of employment or similar period mandated
under employment laws in the jurisdiction where the Participant is employed or
the terms of a written employment agreement, if any. The Administrator shall
have the exclusive discretion to determine when the Participant’s active Service
terminates for purposes of this Award (i.e., when the Participant has ceased
active performance of services for purposes of vesting in this Award), including
whether a leave of absence constitutes a termination of Service for purposes of
this Award.

 

7.             Recovery of Erroneously Awarded Compensation.  If the Participant
is now or is hereafter subject to the Executive Clawback Policy adopted by the
Company’s Board of Directors, or any committee thereof, or any similar policy
providing for the recovery of Awards, Shares, proceeds, or payments to
Participant in the event of fraud or other circumstances, then this Award, and
any Shares or other payments resulting from settlement of the Restricted Stock
Units or proceeds therefrom, are subject to potential recovery by the Company or
the Participant’s employer (the “Employer”) under the circumstances set out in
the Executive Clawback Policy or such other similar policy as in effect from
time to time.

 

8.             Suspension or Cancellation for Misconduct.  If at any time
(including after vesting but before settlement) the Administrator reasonably
believes that the Participant has committed an act of misconduct as described in
this Section 8, the Administrator may suspend the vesting or settlement of
Restricted Stock Units, pending a determination of whether an act of misconduct
has been committed.  If the Administrator determines that the Participant has
committed an act of embezzlement, fraud or breach of fiduciary duty, or if the
Participant makes an unauthorized disclosure of any trade secret or confidential
information of the Company or any of its Subsidiaries or Affiliates, or induces
any customer to breach a contract with the Company or any of its Subsidiaries or
Affiliates, then this Agreement shall terminate immediately and cease to be
outstanding.  Any determination by the Administrator with respect to the
foregoing shall be final, conclusive and binding on all interested parties.  If
the Participant holds the title

 

2

--------------------------------------------------------------------------------


 

of Vice President or above, the determination of the Administrator shall be
subject to the approval of the Company’s Board of Directors.

 

9.             Responsibility for Taxes.

 

(a)           Regardless of any action the Company or the Employer takes with
respect to any or all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Participant’s
participation in the Plan and legally applicable to the Participant
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items is and remains the Participant’s responsibility and
may exceed the amount actually withheld by the Company or the Employer.  The
Participant further acknowledges that the Company and/or the Employer (i) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Restricted Stock Units, including,
but not limited to, the grant, vesting or settlement of the Restricted Stock
Units, the issuance of Shares upon settlement of the Restricted Stock Units, the
subsequent sale of Shares acquired pursuant to such issuance and the receipt of
any dividends and/or any dividend equivalents; and (ii) do not commit to and are
under no obligation to structure the terms of the Award or any aspect of the
Restricted Stock Units to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result.  Further, if the
Participant has become subject to Tax-Related Items in more than one
jurisdiction between the date of grant and the date of any relevant taxable or
tax withholding event, as applicable, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.

 

(b)           Prior to any relevant taxable or tax withholding event, as
applicable, the Participant will pay or make adequate arrangements satisfactory
to the Company and/or the Employer to satisfy all Tax-Related Items.  In this
regard, the Participant authorizes the Company and/or the Employer, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following: 
(i) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer; or (ii) withholding from
proceeds of the sale of Shares acquired upon settlement of the Restricted Stock
Units either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization); or
(iii) withholding in Shares to be issued upon vesting of the Restricted Stock
Units, provided, however, that if the Participant is a Section 16 officer of the
Company under the Exchange Act, then the Company will withhold in Shares upon
the relevant taxable or tax withholding event, as applicable, unless the use of
such withholding method is problematic under applicable tax or securities law or
has materially adverse accounting consequences, in which case, the obligation
for Tax-Related Items may be satisfied by one or a combination of methods
(i) and (ii) hereof.  Depending on the withholding method, the Company may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding rates or other applicable withholding rates, including
maximum applicable rates, in which case the Participant will receive a refund of
any over-withheld amount in cash and will have no entitlement to the equivalent
in Shares.  If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, the Participant is deemed to have been issued the
full number of Shares subject to the vested Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the
Participant’s participation in the Plan.

 

(c)           Finally, the Participant shall pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described.  The Company
may refuse to issue or deliver the Shares or the proceeds of the sale of Shares,
if the Participant fails to comply with the Participant’s obligations in
connection with the Tax-Related Items.

 

3

--------------------------------------------------------------------------------


 

10.          Compliance with Applicable Laws; No Company Liability.  No Shares
shall be issued or delivered pursuant to the settlement of the Restricted Stock
Units unless such issuance or delivery complies with Applicable Laws.  The
Company shall not be liable to the Participant or other persons as to (a) the
non-issuance or delivery of Shares as to which the Company has been unable to
obtain from any regulatory body having jurisdiction the authority deemed by the
Company’s counsel to be necessary to the lawful issuance or delivery of any
Shares hereunder and (b) any tax consequence expected, but not realized, by the
Participant or other person due to the receipt, vesting or settlement of the
Restricted Stock Units.

 

11.          Non-Transferability of Restricted Stock Units.  The Restricted
Stock Units and this Agreement may not be transferred in any manner otherwise
than by will, by the laws of descent or distribution or, if the Company permits,
by a written beneficiary designation.  The terms of the Plan and this Agreement
shall be binding upon the executors, administrators, heirs, beneficiaries,
successors and assigns of the Participant.

 

12.          No Advice Regarding Grant.  The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Participant’s participation in the Plan, or the Participant’s
acquisition or sale of the underlying Shares.  The Participant is hereby advised
to consult with his or her own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.

 

13.          Nature of Grant.  In accepting the grant, the Participant
acknowledges, understands and agrees that:

 

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Company at any time;

 

(b)           the grant of the Restricted Stock Units is voluntary and
occasional and does not create any contractual or other right to receive future
grants of Restricted Stock Units, or benefits in lieu of Restricted Stock Units,
even if Restricted Stock Units have been granted in the past;

 

(c)           all decisions with respect to future Restricted Stock Units
grants, if any, will be at the sole discretion of the Company;

 

(d)           the Participant’s participation in the Plan shall not create a
right to further Service with the Employer and shall not interfere with the
ability of the Employer to terminate the Participant’s Service at any time;

 

(e)           the Participant is voluntarily participating in the Plan;

 

(f)            the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Company or the
Employer, and which are outside the scope of the Participant’s employment
contract, if any;

 

(g)           the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are not intended to replace any pension rights or
compensation;

 

(h)           the Restricted Stock Units and the Shares subject to the
Restricted Stock Units are not part of normal or expected compensation or salary
for any purpose, including, but not limited to,

 

4

--------------------------------------------------------------------------------


 

calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

 

(i)          the grant of the Restricted Stock Units and the Participant’s
participation in the Plan will not be interpreted to form an employment contract
or relationship with the Company or any Subsidiary or Affiliate;

 

(j)          the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

 

(k)         no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of the
Participant’s Service by the Company or the Employer (for any reason whatsoever
and whether or not later found to be invalid or in breach of employment laws in
the jurisdiction where the Participant is employed or the terms of the
Participant’s employment agreement, if any) and, in consideration of the grant
of the Restricted Stock Units to which the Participant is otherwise not
entitled, the Participant irrevocably agrees never to institute any claim
against the Company or the Employer, waives the ability, if any, to bring any
such claim and releases the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant will be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claims;

 

(l)          unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Stock Units and the benefits evidenced by this
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the shares of the Company; and

 

(m)        neither the Company, the Employer nor any Subsidiary or Affiliate
shall be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the United States Dollar or the Swiss Franc, as
applicable, that may affect the value of the Restricted Stock Units or of any
amounts due to the Participant pursuant to the settlement of the Restricted
Stock Units or the subsequent sale of any Shares acquired upon settlement.

 

14.          Data Privacy.

 

(a)           The Participant hereby consents to the collection, processing, use
and transfer, in electronic or other form, of the Participant’s personal
information (the “Data”) regarding the Participant’s employment, the nature and
amount of the Participant’s compensation and the fact and conditions of the
Participant’s participation in the Plan (including the Participant’s name, home
address, telephone number, date of birth, social insurance number or other
identification number, compensation, nationality and job title, details of all
options, shares or other entitlement to securities awarded, canceled, exercised,
vested, unvested or outstanding under the Plan or predecessor plans), by and
among the Company and one or more its Subsidiaries and Affiliates, for the
exclusive purpose of implementing, administering and managing the Participant’s
participation in the Plan and in calculating the cost of the Plan.

 

(b)           The Participant further consents to the transfer of the Data to
UBS AG and/or its affiliates (“UBS”), or to any other third parties assisting in
the implementation, administration and management of the Plan, or in calculating
the costs of the Plan, including any other third party assisting with the
settlement of Restricted Stock Units under the Plan or with whom Shares acquired

 

5

--------------------------------------------------------------------------------


 

upon settlement of the Restricted Stock Units or cash from the sale of such
Shares may be deposited.  The Participant further consents to the processing,
possession, use and transfer of the Data by UBS and such other third parties for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan and in calculating the cost of the Plan.

 

(c)           The Participant understands and agrees that the recipients of the
Data may be located in the United States or elsewhere, and that the recipients’
countries may have different data privacy laws and protections than the
Participant’s country, and the Participant consents to the transfer of the Data
to such countries.  Furthermore, the Participant acknowledges and understands
that the transfer of the Data to the Company or any of its Subsidiaries or
Affiliates, or to UBS or any such third parties, is necessary for the
Participant’s participation in the Plan.  The Participant understands that he or
she may, at any time, view Data, request additional information about the
storage and processing of Data or require any necessary amendments to Data or
withdraw the consents herein, in any case without cost, by contacting the
Participant’s local human resources representative in writing.

 

(d)           Further, the Participant understands that he or she is providing
the consents herein on a purely voluntary basis.  If the Participant does not
consent, or later seeks to revoke his or her consent, the Participant’s
employment status or service and career with the Employer will not be adversely
affected; the only adverse consequence of refusing or withdrawing consent is
that the Company would not be able to grant Restricted Stock Units or other
equity awards to the Participant or administer or maintain such awards.
Therefore, the Participant acknowledges that withdrawal of consent may affect
the Participant’s ability to realize benefits from the Restricted Stock Units,
and the Participant’s ability to participate in the Plan.

 

15.          Exchange Control Acknowledgement.  Local foreign exchange laws may
affect the grant of the Restricted Stock Units, the receipt of Shares upon
settlement of the Restricted Stock Units, the sale of Shares received upon
settlement of the Restricted Stock Units and/or the receipt of dividends or
dividend equivalents (if any).  Such laws may affect the Participant’s ability
to hold funds outside of the Participant’s country and may require the
repatriation of any cash, dividends or dividend equivalents received in
connection with the Restricted Stock Units.  The Participant is responsible for
being aware of  and satisfying any exchange control requirements that may be
necessary in connection with the Restricted Stock Units.  Neither the Company
nor any of its Subsidiaries or Affiliates will be responsible for such
requirements or liable for the failure on the Participant’s part to know and
abide by the requirements that are the Participant’s responsibility.  The
Participant should consult with his or her own personal legal advisers to ensure
compliance with local laws.

 

16.          Adjustments Upon Changes in Capitalization.  In the event of a
declaration of a stock dividend, a stock split, combination or reclassification
of shares, extraordinary dividend of cash and/or assets, recapitalization,
reorganization or any similar event affecting the Shares or other securities of
the Company, the Administrator shall equitably adjust the Performance Vesting
Price and/or the number and kind of Restricted Stock Units or other securities
which are subject to this Agreement, in order to reflect such change and thereby
preclude a dilution or enlargement of benefits under this Agreement.

 

17.          Entire Agreement; Governing Law.  The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter of this Agreement and supersede in their entirety all prior undertakings
and agreements of the Company and the Participant with respect to the subject
matter of this Agreement.  This Agreement is governed by the internal
substantive laws, but not the choice of law rules of Switzerland (the Company’s
jurisdiction of organization).

 

6

--------------------------------------------------------------------------------


 

18.          Language.  If the Participant has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.

 

19.          Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

 

20.          Severability.  The provisions of this Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

21.          Appendix.  The Restricted Stock Units and any Shares subject to the
Restricted Stock Units shall be subject to any special terms and conditions set
forth in the Appendix to this Agreement for the Participant’s country. 
Moreover, if the Participant relocates to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to the
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons.  The Appendix constitutes part of this Agreement.

 

22.          Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on the Participant’s participation in the Plan, on
the Restricted Stock Units and on any Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

 

23.          Permitted Modifications to Comply with Laws.  The Company reserves
the right to unilaterally amend this Agreement solely if an amendment is
determined to be reasonably necessary by the Company’s or Logitech Inc.’s legal
counsel for the Company and Logitech Inc. to comply with existing or adopted
applicable ordinances, laws, rules or regulations (“Laws”) (even if such Laws
have not yet taken effect), including but not limited to any Laws related to the
Minder initiative in Switzerland, and such counsel determines that the amendment
reasonably addresses such need.

 

*   *   *

 

By the Participant’s agreement to this Agreement, the Participant agrees that
the Restricted Stock Units are granted under and governed by the terms and
conditions of the Plan and this Agreement.  The Participant has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan and Agreement.  The Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Agreement.

 

In order to agree to this Agreement, please click “I Agree” below.

 

7

--------------------------------------------------------------------------------


 

LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN

APPENDIX

ADDITIONAL TERMS AND CONDITIONS OF

PERFORMANCE SHARE UNIT AGREEMENT

 

This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to the Participant under the Plan if the
Participant resides in one of the countries listed below.  Capitalized terms
used but not defined in this Appendix shall have the meanings set forth in the
Plan and/or the Agreement.

 

This Appendix also includes information regarding securities law and other
issues of which the Participant should be aware with respect to participation in
the Plan.  The information is based on the securities law and other laws in
effect in the respective countries as of November 2012.  Such laws are often
complex and change frequently.  As a result, the Company strongly recommends
that the Participant not rely on the information in this Appendix as the only
source of information relating to the consequences of the Participant’s
participation in the Plan because the information may be out of date at the time
that the Restricted Stock Units vest or the Participant sells Shares acquired
under the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result.  Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

 

Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant currently working or transfers employment between
countries after the Grant Date, the Participant may be subject to the special
terms and conditions for more than one country and/or the information for more
than one country may be applicable to the Participant. It is also possible that
the special terms and conditions and the information may not be applicable to
the Participant in such a case.

 

[COUNTRY SPECIFIC PROVISIONS]

 

--------------------------------------------------------------------------------